


EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (this “Agreement”) is made effective as of the 27th
day of February 2013 (the “Effective Date”) by and between MICHAEL HANSEN, an
individual (“Employee”) and DUBLI, INC. AND SUBSIDIARIES a Nevada corporation
(collectively, “DubLi”).


RECITALS


A.    Employee is engaged by DubLi, pursuant to an employment agreement dated
October 1, 2009 (the "Original Agreement"). DubLi wishes to continue to employ
Employee and Employee wishes to be employed continuously by the Company, in
accordance with the amended and restated terms and conditions set forth
hereafter.


NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of Employee and
DubLi hereby agree as follows:


1.    Employment. DubLi hereby employs Employee and hereby affirms the
employment of Employee as the Chief Executive Officer of DubLi, and Employee
hereby affirms, renews and accepts such employment, for the “Term” (as defined
in Section 3 below), upon the terms and conditions set forth herein. This
Agreement constitutes an amendment and restatement of the Original Agreement in
its entirety, and as of the Effective Date hereof, the terms, conditions and
other provisions of this Agreement shall supersede all terms, conditions and
other provisions of the Original Agreement.


2.    Position and Duties. During the Term of this Agreement, the Employee shall
be employed and serve as the Chief Executive Officer of DubLi, and shall have
such duties typically associated with such title and shall exercise such power
and authority as may, from time to time, be delegated to him by the Board of
Directors of DubLi. The Employee shall devote his full business time, attention
and efforts to the performance of his duties under this Agreement, render such
services to the best of his ability, and use his reasonable best efforts to
promote the interests of DubLi. The Employee shall not engage in any other
business or occupation during the Term, including, without limitation, any
activity that (i) conflicts with the interests of DubLi and its affiliated
entities, (ii) interferes with the proper and efficient performance of his
duties for DubLi, or (iii) interferes with the exercise of his judgment in
DubLi’s best interest. Notwithstanding the foregoing or any other provision of
this Agreement, it shall not be a breach or violation of this Agreement for the
Employee to (x) serve on civic or charitable boards or committees, (y) deliver
lectures, fulfill speaking engagements or teach at educational institutions on a
part-time basis approved by the Board of Directors, or (z) manage personal
investments, so long as such activities do not significantly interfere with or
significantly detract from the performance of the Employee’s responsibilities to
DubLi in accordance with this Agreement.


3.    Term. The “Term” of this Agreement shall commence on the Effective Date
and continue thereafter for a term of five (5) years (the “Initial Term”, as may
be extended or earlier terminated pursuant to the terms and conditions of this
Agreement. The Term of this Agreement shall automatically renew for successive
one (1) year periods after the first five (5) years from the Effective Date
unless, within sixty (60) days of the expiration of the then existing Term,
DubLi or Employee provides written notice to the other party that it elects not
to renew the Term. Upon delivery of such notice, this Agreement shall continue
until expiration of the Term, whereupon this Agreement shall terminate.


4.    Compensation.


4.1    Salary. DubLi shall pay to Employee a total minimum annual salary of Four
Hundred Twenty Thousand Dollars ($420,000.00) (the “Minimum Salary”), payable in
equal installments at the end of such regular payroll accounting periods as are
established by the Corporation, or in such other installments upon which the
parties hereto shall mutually agree. The Minimum Salary shall be paid to
Employee by the Corporation, subject to the terms set out below. In addition,
DubLi may pay additional salary from time to time, and award bonuses in cash,
stock or stock options or other property and services, as DubLi may determine in
its sole discretion or pursuant to separate





AM 18063983.3

--------------------------------------------------------------------------------




agreements with Employee. The Employee is hereby granted the stock award set
forth on the Stock Award Agreement attached hereto as Annex A.


4.2    Benefits. During the Term, Employee shall be entitled to participate in
all medical and other employee benefit plans, including vacation, sick leave,
retirement accounts, profit sharing, stock option plans, stock appreciation
rights, and other employee benefits, provided by DubLi to employees similarly
situated.


4.3    Expense Reimbursement. DubLi shall reimburse Employee for reasonable and
necessary expenses incurred by him on behalf of DubLi in the performance of his
duties hereunder during the Term, provided that such expenses are adequately
documented in accordance with DubLi’s then customary policies.


5.    Indemnification.


5.1    Third Party Actions. Subject to limitations imposed by law, DubLi shall
indemnify and hold harmless the Employee to the fullest extent permitted by law
from and against any and all claims, damages, expenses (including reasonable
attorneys’ fees), judgments, penalties, fines, settlements, and all other
liabilities incurred or paid by him in connection with the investigation,
defense, prosecution, settlement or appeal of any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative and to which the Employee was or is a party or is threatened to be
made a party by reason of the fact that the Employee is or was an officer,
Employee or agent of DubLi, or by reason of anything done or not done by the
Employee in any such capacity or capacities, provided that the Employee acted in
good faith, in a manner that was not grossly negligent or constituted willful
misconduct and in a manner he reasonably believed to be in or not opposed to the
best interests of DubLi, and, with respect to any criminal action or proceeding,
had no reasonable cause to believe his conduct was unlawful. DubLi also shall
pay any and all expenses (including reasonable attorney’s fees) incurred by the
Employee as a result of the Employee being called as a witness in connection
with any matter involving DubLi and/or any of its officers or directors.


5.2    Expense Reimbursement. DubLi shall advance to Employee any expenses
(including reasonable attorneys’ fees), judgments, penalties, fines,
settlements, and other liabilities incurred by the Employee in investigating,
defending, settling or appealing any action, suit or proceeding described in
this Section 5.2 in advance of the final disposition of such action, suit or
proceeding and as set forth in the following sentence. DubLi shall promptly pay
the amount of such expenses to the Employee on a monthly basis as such expenses
are incurred by Employee, but in no event later than 10 days following the
Employee’s delivery to DubLi of a written request for an advance pursuant to
this Section 5.2, together with a reasonable accounting of such expenses.


5.3    Reimbursement of Expenses. The Employee hereby undertakes and agrees to
repay to DubLi any advances made pursuant to this Section 24 if and to the
extent that it shall ultimately be found that the Employee is not entitled to be
indemnified by DubLi for such amounts.


5.4.     Insurance. DubLi shall collectively purchase and maintain insurance on
behalf of Employee insuring against any liability asserted against or incurred
by Employee in any capacity or arising out of Employee's status as such (D&O
insurance), whether or not DubLi has the power to indemnify Employee against
that liability under the provisions of this Section 5 for the period of this
agreement and for one (1) year after termination of employment.


5.5    Survival. The provisions of this Section 5 shall survive the termination
of the Term of Employment or expiration of the term of this Agreement.


6.    Confidential Information/ Inventions.


6.1    Confidentiality. Employee shall not, in any manner, for any reasons,
either directly or indirectly, divulge or communicate to any person, firm or
corporation, any confidential information concerning any matters not generally
known in DubLi's industry or otherwise made public by DubLi which affects or
relates to DubLi's business, finances, marketing and/ or operations, research,
development, inventions, products, designs, plans, procedures, or other data
(collectively, “Confidential Information”) except in the ordinary course of
business or as

2




AM 18063983.3

--------------------------------------------------------------------------------




required by applicable law. Without regard to whether any item of Confidential
Information is deemed or considered confidential, material, or important, the
parties hereto stipulate that as between them, to the extent such item is not
generally known in the DubLi's industry, such item is important, material, and
confidential and affects the successful conduct of DubLi’s business and good
will, and that any breach of the terms of this Section 6.1 shall be a material
and incurable breach of this Agreement.


6.2    Documents Owned by Company. Employee further agrees that all documents
and materials furnished to Employee by DubLi and relating to DubLi’s business or
prospective business are and shall remain the exclusive property of DubLi as the
case may be. Employee shall deliver all such documents and materials to DubLi
upon demand therefore and in any event upon expiration or earlier termination of
this Agreement. Any payment of sums due and owing to Employee by DubLi upon such
expiration or earlier termination shall be conditioned upon returning all such
documents and materials, and Employee expressly authorizes DubLi to withhold any
payments due and owing pending return of such documents and materials.


6.3    Inventions. All ideas, inventions, and other developments or improvements
conceived or reduced to practice by Employee, alone or with others, during the
term of this Agreement, whether or not during working hours, that are within the
scope of the business of DubLi or that relate to or result from any of DubLi's
work or projects or the services provided by Employee to DubLi pursuant to this
Agreement, shall be the exclusive property of DubLi. Employee agrees to assist
DubLi during the term, at DubLi’s expense, to obtain patents and copyrights on
any such ideas, inventions, writings, and other developments, and agrees to
execute all documents necessary to obtain such patents and copyrights in the
name of DubLi.


7.    Covenant Not to Compete. During the Term of this Agreement, Employee shall
not engage in any of the following competitive activities: (a) engaging directly
or indirectly in any business or activity substantially similar to any business
or activity engaged in by DubLi as of the date of this Agreement; (b) soliciting
or taking away any employee, agent, representative, contractor, supplier,
vendor, customer, franchisee, lender or investor of DubLi, or attempting to so
solicit or take away; (c) interfering with any contractual or other relationship
between DubLi and any employee, agent, representative, contractor, supplier,
vendor, customer, franchisee, lender or investor; or (d) using, for the benefit
of any person or entity other than DubLi, any Confidential Information of DubLi.
The foregoing covenant prohibiting competitive activities shall survive the
termination of this Agreement and shall extend, and shall remain enforceable
against Employee, for the period of one (1) year following the date this
Agreement is terminated. In addition, during the two-year period following such
expiration or earlier termination, Employee shall not make or permit the making
of any negative statement of any kind concerning DubLi.


8.    Survival of Covenant Not to Compete. Employee agrees that the provisions
of Section 8 shall survive expiration or earlier termination of this Agreement
for any reasons, whether voluntary or involuntary, with or without cause, and
shall remain in full force and effect thereafter.


9.    Injunctive Relief. Employee acknowledges and agrees that the covenants and
obligations of Employee set forth in Sections 6 and 7 with respect to
non-competition, non-solicitation, confidentiality and the DubLi's property
relate to special, unique and extraordinary matters and that a violation of any
of the terms of such covenants and obligations will cause DubLi irreparable
injury for which adequate remedies are not available at law. Therefore, Employee
agrees that DubLi shall be entitled to an injunction, restraining order or such
other equitable relief (without the requirement to post bond) as a court of
competent jurisdiction may deem necessary or appropriate to restrain Employee
from committing any violation of the covenants and obligations referred to in
this Section 10. These injunctive remedies are cumulative and in addition to any
other rights and remedies DubLi may have at law or in equity.

3




AM 18063983.3

--------------------------------------------------------------------------------






10.    Termination


10.1    Termination by Employee. Employee may terminate this Agreement without
cause at any time and for “good reason”. For purposes of this Agreement, the
term “good reason” for termination by Employee shall mean (a) any material
reduction in the amount or type of compensation paid to the Employee or material
reduction in benefits inconsistent with benefit reductions taken by other
members of Company’s senior management; or (b) the Board or Company requests the
Employee to engage in actions that would constitute illegal or unethical acts;
or (c) any material breach of any written agreement entered into between the
Employee and the Company, including this Agreement, which is not remedied by
Company within thirty (30) days after receipt of notice thereof given by the
Employee. The Company will have thirty (30) days in which to cure the reason(s)
provided by the Employee. At the end of the 30-day period, if the Company has
not cured the Good Reason cause of the Employees termination, the Employees
employment will terminate following a reasonable transition period specified by
the Company not to exceed thirty (30) days. The written notice given hereunder
by Employee to DubLi shall specify in reasonable detail the cause for
termination. The Employee shall be entitled to voluntarily terminate his
employment with the Company prior to the end of the Employment Term upon ninety
(90) days prior written notice from the Employee to the Company.


10.2    Termination by DubLi. DubLi may terminate its employment of Employee
under this Agreement without cause at any time and for any reason upon ninety
(90) days’ notice to Employee. DubLi may terminate its employment of Employee
under this Agreement for cause at any time by written notice to Employee. For
purposes of this Agreement, the term “cause” for termination by DubLi shall be
the Employee’s (a) commission of a felony or other crime involving moral
turpitude, or the commission of any other act or omission involving dishonesty
or fraud with respect to DubLi or any of its respective customers or suppliers;
(b) breach of fiduciary duty, willful misconduct or gross negligence with
respect to DubLi; (c) substantial and repeated failure to perform duties as
reasonably directed in writing by the Board of Directors; provided, however,
that if any such breach is subject to cure, Employee shall be entitled to
written notice of and an opportunity to cure such breach to the Board of
Directors’ reasonable satisfaction within 30 calendar days of notice of such
breach; (d) material breach of this Agreement; provided, however, that if any
such breach is subject to cure, Employee shall be entitled to written notice of
and an opportunity to cure such breach to the Board of Directors’ reasonable
satisfaction within 30 calendar days of notice of such breach; (e) any action
taken against Employee by a regulatory body or self-regulatory organization that
materially impairs the Employee from performing his duty for a period of more
than 180 days; or (f) alcoholism or drug addiction which materially impairs the
Employee’s ability to perform his duties.


An act or failure to act shall not be “willful” if (A) done by the Employee in
good faith and (B) the Employee reasonably believed that such action or inaction
was in the best interests of DubLi. The written notice given hereunder by DubLi
to Employee shall specify in reasonable detail the cause for termination. In the
case of a termination for the cause described in (a) above, such termination
shall be effective upon receipt of the written notice.


10.3    Severance.  Upon a termination of this Agreement without “good reason”
by Employee or with cause by DubLi, DubLi shall immediately pay to Employee all
accrued and unpaid compensation as of the date of such termination, and Employee
shall not be entitled to a “Severance Payment.”   Upon a termination of this
Agreement with “good reason” by Employee or without cause by DubLi, DubLi shall
immediately pay to Employee all accrued and unpaid compensation as of the date
of such termination plus the Severance Payment. The accrued compensation due and
payable at termination shall bear interest at the lesser of six percent (6%) per
annum or the maximum rate permitted by law until such amounts are paid in full.
If this Agreement is terminated with “good reason” by Employee or for any reason
by DubLi the “Severance Payment” shall equal the total amount of salary payable
to Employee under Section 4.1 of this Agreement from the date of such
termination until three (3) months after termination payable in equal
installments at the end of such regular payroll accounting periods as are
established by DubLi, or in such other installments upon which the parties
hereto shall mutually agree. After one year of employment, the “Severance
Payment” shall increase to the total amount of salary payable to Employee under
Section 4.1 of this Agreement from the date of such termination until six (6)
months after termination. If this Agreement is terminated for any reason by
Employee or DubLi, all vested stock options then held by the Employee will
remain exercisable for a period of ninety (90) days from the date of such
termination, but in no event later than the expiration date of the option.



4




AM 18063983.3

--------------------------------------------------------------------------------




11.    Termination Upon Death. If Employee dies during the term of this
Agreement, this Agreement shall terminate, except that Employee’s legal
representatives shall be entitled to receive any earned but unpaid compensation
due hereunder. All vested stock options then held by the Employee will remain
exercisable for a period of ninety (90) days from the date of the Employee’s
death, but in no event later than the expiration date of the option.


12.    Termination Upon Disability. If, during the term of this Agreement,
Employee suffers and continues to suffer from a “Disability” (as defined below),
then DubLi may terminate this Agreement by delivering to Employee sixty (60)
calendar days prior written notice of termination based on such Disability,
setting forth with specificity the nature of such Disability and the
determination of Disability by DubLi. For the purposes of this Agreement,
“Disability” means Employee’s inability, with reasonable accommodation, to
substantially perform Employee’s duties, services and obligations under this
Agreement due to physical or mental illness or other disability for a
continuous, uninterrupted period of ninety (90) calendar days. All vested stock
options held by the Employee will remain exercisable for a period of ninety (90)
days from the date of termination due to Disability, but in no event later than
the expiration date of the option.


13.    Personnel Policies, Conditions, And Benefits. Except as otherwise
provided herein, Employee’s employment shall be subject to the personnel
policies and benefit plans which apply generally to DubLi's employees as the
same may be interpreted, adopted, revised or deleted from time to time, during
the term of this Agreement, by DubLi in its sole discretion. During the term
hereof, Employee shall receive the following:


13.1    Vacation. Employee shall be entitled to vacation during each year of the
term at the rate of four (6) weeks per year; provided that any unused vacation
shall accrue until March 30 of the following calendar year.


14.    Beneficiaries of Agreement. This Agreement shall inure to the benefit of
DubLi and any affiliates, successors, assigns, parent corporations,
subsidiaries, and/or purchasers of DubLi as they now or shall exist while this
Agreement is in effect.


15.    No Waiver. No failure by either party to declare a default based on any
breach by the other party of any obligation under this Agreement, or failure of
such party to act quickly with regard thereto, shall be considered to be a
waiver of any such obligation, or of any future breach.


16.    Modification. No waiver or modification of this Agreement or of any
covenant, condition, or limitation herein contained shall be valid unless in
writing and duly executed by the parties to be charged therewith.


17.    Choice Of Law/Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida, without regard to
any conflict-of-laws principles. DubLi and Employee hereby consent to personal
jurisdiction before all courts in the County of Palm Beach, State of Florida,
and hereby acknowledge and agree that Orange County, Florida is and shall be the
most proper forum to bring a complaint before a court of law.


18.    Entire Agreement. This Agreement embodies the whole agreement between the
parties hereto and there are no inducements, promises, terms, conditions, or
obligations made or entered into by DubLi or Employee other than contained
herein.


19.    Severability. All agreements and covenants contained herein are
severable, and in the event any of them, with the exception of those contained
in Sections 1 and 4 hereof, shall be held to be invalid by any competent court,
this Agreement shall be interpreted as if such invalid agreements or covenants
were not contained herein.


20.    Headings. The headings contained herein are for the convenience of
reference and are not to be used in interpreting this Agreement.


IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.



5




AM 18063983.3

--------------------------------------------------------------------------------




DUBLI, INC.
 
EMPLOYEE:






By:
 
By:
Andreas Kusche, General Counsel
 
Michael Hansen




6




AM 18063983.3